—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Cohen, J., at trial; Yoswein, J., at sentence), rendered November 5, 1986, convicting her of robbery in the second degree, grand larceny in the third degree, and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Cohen, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
We reject the defendant’s claim that the showup conducted by the police was suggestive because it was conducted minutes after the robbery and only two blocks away from the scene of the crime (see, People v Fleury, 106 AD2d 460; People v Brnja, 70 AD2d 17). We also note that while some of the prosecutor’s comments in the summation, and the court’s ruling that any Trowbridge issue (see, People v Trowbridge, 305 NY 471) applies only to police testimony, were improper, the errors in that regard were harmless in view of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Rosenblatt, Copertino and Pizzuto, JJ., concur.